Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 12/27/2019.
2.    Claims 1-20 are presented for examination.

Double Patenting

 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over; the reference claim(s). See, e.g., In re Berg, 140 Fo3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.isp.

3. Claims 1, 8, 11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U. S. Patent No. 10,754,406. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 8, 11 and 15 of the instant application is anticipated by claims 1, 8 and 15 of the patent where claims of the patent contains all the limitations of claims 1, 8, 11 and 15 of the instant application. Therefore, Claims 1, 8, 11 and 15 of the instant application is not patently distinct from the earlier parent claim and as such is unpatentable for nonstatutory double patenting.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-3, 8-10 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheim et al. (“Cheim”), U.S. Patent Publication No. 2014/0025211.
Regarding Claims 1, 8 and 15, Cheim teaches an apparatus, comprising:
a storage device [Fig-1(52)]; and
logic (20), at least a portion of the logic implemented in circuitry coupled to the storage device [Fig-1(see connection between 52 and 20)], the logic to:
receive an alarm status string (at interface 170 from 30a-30d) comprising a plurality of alarm status bits from a power device comprising a plurality of power elements (status data of power distribution asset 40 “received from the on-line sensors 30a-d” at expert system 12 in logic 20), each of the plurality of alarm status bits indicating an active alarm state of one of the plurality of power elements [Para: 0017 and (where system 10 “simultaneously monitor operating parameters on-line sensors 30a-d” indicates active state of power distribution asset 40)], and determine each of the plurality of power elements in the active alarm state based
on the alarm status string via setting an alarm status associated with one of the plurality
of power elements to the active alarm status responsive to a corresponding one of the
plurality of alarm status bits having an alarm value [Para; 0017(“corelates on-line operating parameter data received from the on-line sensors 30a-d” to it’s respective “off-line parameter data from database 52 … SCADA network 60” where off-line data includes “test result” corresponding value)].
Regarding Claims 2, 9 and 16, Cheim teaches the logic to poll the power device using an alarm status identifier [Para: 0022(when status data received at expert system 12 in logic 20 from the electrical components 40a-x that are being monitored for insulation, insulating oil, and cooling system etc.)].
Regarding Claims 3, 10 and 17, Cheim teaches the alarm status identifier comprising an alarm status object identifier (OID) operative to cause the power device to return the alarm status string [Para: 0023(when identifying status data for load voltage/current or “status of protective relays (tripped or not tripped)” by an identifier from a status data)]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 5-7, 12-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheim as applied claim 1 above and Steele et al. (“Steele”), U.S. Patent Application Publication No. 2015/0057825.
Regarding Claims 5, 12 and 19, Cheim teaches the power device comprising a power distribution unit (PDU) [Fig-1(40a-d)]. Cheim does not disclose expressly power distribution unit comprising a plurality of power outlets of the PDU.
In the same field of endeavor (e.g., power distribution for devices with variation in voltage), Steele teaches a power distribution unit comprising a plurality of power outlets of the PDU [Para: 0029 and Fig-1(130)].
Accordingly, one of ordinary skill in the art the time of the invention was field to have modified Cheim’s teachings of power device comprising a power distribution unit with Steel’s teachings of a power distribution unit comprising a plurality of power outlets of the PDU for the purpose of providing an accessibility and connecting a device to a power source for an operational purpose as it is needed in order to convenience for a user of the device.  
Regarding Claims 6-7, 13-14 and 20, these claims recite various aspects of power distribution method involving alarm. One of ordinary skill in the art at the time of the invention was filed to have modified Cheim and Stelle’s teachings to determining an outlet determined to be associated with a previously-connected device and setting an alarm threshold to a minimum value based on design requirement in order to have convenience and efficiency in a system.
Allowable Subject Matter
6.	Claims 4, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest individually or combination “the logic to parse the alarm status string for determining each of the plurality of power elements in the active alarm state by:
converting the alarm status string to an alarm status integer, converting the alarm status integer to an alarm status binary string, and
padding the alarm status binary string until an alarm status binary string length equals a number of the plurality of power elements, each of a plurality of bits in the alarm status binary string associated with one of the plurality of power elements”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187